NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3193

                                    MARCIA V. KNIGHT,

                                                      Petitioner,

                                                 v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.

     Petition for review of the Merit Systems Protection Board in PH531 D090033-I-1.

                                        ON MOTION

Before MAYER, Circuit Judge.

                                         ORDER

       The Department of Labor (DOL) moves to reform the official caption to designate

the Merit Systems Protection Board as respondent. Marcia V. Knight opposes.

       Knight filed an appeal challenging DOL's failure to grant her a within grade

increase. The Board determined that it lacked jurisdiction over Knight's claims because

she failed to exhaust her administrative remedies by failing to seek reconsideration of

DOL's decision.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this

case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.
         Accordingly,

         IT IS ORDERED THAT:

               The motion is granted. The revised official caption is reflected above.

               The Board should calculate its brief due date from the date of filing of this

order.

                                                  FOR THE COURT



      JUL 3 0 2009                                 /s/ Jan Horbaly
           Date                                   Jan Horbaly
                                                  Clerk

cc:      Marcia V. Knight
         Douglas G. Edelschick, Esq.
         Joyce G. Friedman, Esq.
                                                                 F IL   P
                                                        U.S. COURT OF A PPEALS FOR
                                                           THE FEDERAL CIRCUIT
s20

                                                            JUL 3.0 2009
                                                                  riukkiALY
                                                                 CLERK




2009-3193                                     2